Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted summary judgment dismissing the third-party action on the ground that the real party in interest, CNA Insurance Companies, is attempting through the third-party action to be subrogated to a claim against its own insured (see, Pennsylvania Gen. Ins. Co. v Austin Powder Co., 68 NY2d 465, 468; Fowler v Stillwater Assocs., 169 AD2d 226, 227-228). Further, by requiring third-party defendant to procure insurance naming itself as an additional insured, third-party plaintiff waived any right of contribution or common-law indemnity up to the limits of the policies (see, Rocovich v Consolidated Edison Co., 167 AD2d 524, 526, affd 78 NY2d 509; Michalak v Consolidated Edison Co., 166 AD2d 213, 214, lv dismissed 77 NY2d 989). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.—Summary Judgment.) Present—Denman, P. J., Green, Balio, Lawton and Davis, JJ.